Citation Nr: 1710191	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  09-48 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial disability in excess of 80 percent for service-connected narcolepsy/idiopathic hypersomnia (narcolepsy). 

2. Entitlement to an extra-schedular evaluation for service-connected narcolepsy/idiopathic hypersomnia (narcolepsy).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1999 to March 2008. 

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for narcolepsy/idiopathic hypersomnia and assigned a 10 percent disability evaluation effective March 6, 2008. 

During the pendency of the appeal, in a September 2009 rating decision, the RO increased the disability evaluation to 60 percent, effective March 6, 2008.  The Veteran was advised of the grant of the increased rating by letter and by a Supplemental Statement of the Case (SSOC) in September, but he did not withdraw his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2012, the Veteran testified before the undersigned Veterans Law Judge at a hearing held at the VA Central Office in Washington, DC.  A transcript of the hearing is associated with the claims file. 

In an October 2012 decision, the Board granted an increased disability evaluation of 80 percent for narcolepsy/idiopathic hypersomnia.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Order, the Court vacated the October 2012 Board decision to the extent that it denied entitlement to an evaluation in excess of 80 percent for narcolepsy/idiopathic hypersomnia, and remanded the case to the Board for further proceedings consistent with a Joint Motion for Partial Vacatur and Remand (Joint Motion). 

In October 2013, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include providing the Veteran with a new VA examination to determine the nature and severity of his disability and referral of the matter for extraschedular consideration pursuant to 38 C.F.R. § 3.321 (b)(1).  After accomplishing the requested action, the ACM continued the denial of the claim (as reflected in an August 2014 SSOC), and returned the matter to the Board for further appellate consideration.  The Board continued the denial in a January 2015 rating decision, which was appealed to the Court and vacated pursuant to the Court's September 2015 grant of a Joint Motion filed in the same month.  

The matter was most recently remanded in December 2015.  As an examination was conducted, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

The claim has been bifurcated into entitlement to schedular and extraschedular ratings as stated on the title page.


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the competent lay and medical evidence reflects that the Veteran's narcolepsy disability has been manifested by no more than episodes of daytime sleep attacks at least 14 times a week and episodes of sleep paralysis at least twice a month, which are both considered analogous to minor seizures manifested by brief interruptions in consciousness. 

2.  The preponderance of the medical evidence is against a finding that the frequency of the Veteran's narcoleptic episodes more nearly approximates a major seizure as contemplated by the rating criteria.

3.  The competent evidence of record does show that the Veteran's narcolepsy disability is so exceptional or unusual, with such related factors as marked interference with employment, to warrant the assignment of a higher rating on an extra-schedular basis.



CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 80 percent rating, to include extraschedular considerations, for service-connected narcolepsy/idiopathic hypersomnia have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, Diagnostic Code 8108-8911 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent extraschedular rating for narcolepsy/idiopathic hypersomnia have been approximated for the entire rating period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (b) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants with their claims for VA benefits upon receipt of a complete or substantially complete application.  In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, VCAA letters dated July 2008 and May 2009 fully satisfied the duty to notify provisions as to the increased initial rating claim on appeal.  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b)(1) (2016).  The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  The Veteran was provided a VA examination in August 2008, November 2013, and March 2016.  The examiners took into account the Veteran's reported history, current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).

Entitlement to an Increased Rating for Narcolepsy

Legal Criteria 

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's disability due to narcolepsy/idiopathic hypersomnia (narcolepsy) is currently rated as 80 percent disabling rating pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8108-8911, effective March 6, 2008.  

Diagnostic Code 8108 provides that narcolepsy is to be rated as petit mal epilepsy under Diagnostic Code 8911, which in turn is rated under the general rating formula for minor seizures. Note (1) explains that a major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  Note (2) explains that a minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head (pure petit mal), or sudden jerking movements of the arms, trunk or head (myoclonic type) or sudden loss of postural control (akinetic type). 

Under the General Rating Formula for Major and Minor Epileptic Seizures are as follows, a rating of 80 percent is assigned with averaging at least one major seizure in three months over the last year, or more than 10 minor seizures weekly; and a rating of 100 percent is assigned with averaging at least one major seizure per month over the last year.  38 C.F.R. § 4.124a. 

Note (1) to the General Rating Schedule states that when continuous medication is shown necessary for control of epilepsy the minimum rating will be 10 percent, not to be combined with any other rating for epilepsy.  Note (2) states that in the presence of major and minor seizures, the major type will be rated.  Note (3) states that there will be no distinction between diurnal and nocturnal major seizures.

Facts and Analysis

The pertinent evidence of record includes treatment records from Dr. N.F. dated March 2007 to March 2008, an August 2008 VA/QTC examination report, VA outpatient treatment record from December 2008 to December 2012, and November 2013 and March 2016 VA narcolepsy examination reports, as well as the Veteran's lay statements and testimony. 

Treatment records from Dr. N.F. reflect that the Veteran presented for treatment in March 2007 with a history of excessive daytime sleepiness for which he had undergone several sleep studies that demonstrated pathological hypersomnolence but did not show sleep apnea or sleep onset REM periods.  The Veteran reported having dreams with short naps and sleep paralysis about five to six times per month manifested by waking up and being unable to move.  Dr. N.F. noted, however, that the Veteran did not appear to have cataplexy and no symptoms compatible with REM behavior disorder.  After examining the Veteran, Dr. N.F. stated that the Veteran suffered from clinically significant excessive daytime somnolence (EDS), but he also opined that the Veteran had narcolepsy without cataplexy manifested by dreams with short naps and the presence of sleep paralysis five to six times per month.  See March 2007 treatment record.  Subsequent treatment records from Dr. N.F. document the medication treatment the Veteran was prescribed for his narcolepsy and, in December 2007, the Veteran reported that he was likely to fall asleep three to four times a day.  See treatment records from Dr. N.F. dated from March 2007 to March 2008.  In a November 2007 letter, the Veteran stated that he experiences 2-3 sleep attacks at work which last between 20 minutes to over an hour.  He stated that his command put him on convalescence leave due to his disability.

At the August 2008 VA/QTC examination, the Veteran reported feeling very tired during the day, which resulted in him taking naps about twice a day.  However, the examiner noted that the Veteran denied having cataplexy or any other classic features of narcolepsy.  Based upon his interview of the Veteran, the VA examiner rendered a diagnosis of idiopathic hypersomnia, i.e., daytime sleepiness without a specific known pathogenic underlying cause or condition. 

A December 2008 VA treatment record reflects that this was the Veteran's initial visit for narcolepsy without cataplexy.  The Veteran reported having between two to three sleep attacks daily with his prescription regimen, as well as sleep paralysis one to two times a month.  Subsequent VA treatment records continue to reflect treatment for narcolepsy manifested by similar frequency of episodes of sleep attacks and sleep paralysis.  It was noted that the Veteran managed his narcolepsy disability with his regimen of medication and sleep habits.  There were no reported episodes of cataplexy or other seizure symptomatology.  See VA treatment records dated in July 2009, January 2010, February 2011, and January 2012. 

In November 2013, the Veteran was afforded a VA narcolepsy examination to evaluate the nature and severity of his disability.  The examination report reflected a diagnosis of narcolepsy.  The Veteran reported that his disability was manifested by symptoms of excessive daytime sleepiness, episodes of 2-4 sleep attacks daily, and episodes of sleep paralysis with hallucinations 1-2 times a month.  The Veteran described an episode of sleep attack as a sudden onset of the need to go to sleep and requires him to lie down and sleep for 10 to 30 minutes at a time.  He described an episode of sleep paralysis where he is awakes from sleep and his unable to move expect of his eyes and these episodes are accompanied by sleep onset/offset hallucinations.  The Veteran denied any experience of cataplexy.  The Veteran informed the VA examiner that he was currently employed as administrative office worker, and his disability impacts his work because of the need to fight through excessive daytime sleepiness and sleep attacks.  The Veteran does get sleep attacks at work and he sometimes misses work because of his disability.  Based on a review of the claims folder and findings from clinical evaluation, the VA examiner found that the Veteran's disability was manifested by sleep attacks, excessive daytime sleepiness, and sleep paralysis associated with hallucinations.  With respect to frequency, the VA examiner found that the Veteran experienced sleep attacks about 2-4 times per day or 14-28 times per week and he experienced sleep paralysis about 1-2 times per month upon awakening.  It was felt that the Veteran's condition had remained stable over the past five years with the current medication regimen. 

Pursuant to the Board's November 2013 remand directives, the VA examiner addressed whether the Veteran's narcoleptic episodes are equivalent to one major seizure a month over the past year, i.e. generalized tonic-clonic convulsion with unconsciousness per month over the past year.  The VA examiner concluded that they were not equivalent.  The VA examiner noted that a major generalized tonic-clonic seizure by definition is associated with loss of consciousness and can be a life-threatening condition requiring breathing support with a ventilator in some cases.  A person experiencing a generalized tonic-clonic seizure would not be able to work while having the attack and would require urgent medical attention including possible intravenous medication.  The generalized seizure may also be associated with fecal and urinary incontinence and tongue biting. 

In contrast, the November 2013 VA examiner noted that the attacks that the Veteran described are not associated with loss of consciousness and the Veteran has been able to maintain a full time job and has been able to be at work while having the sleep attack, to include the ability to fight through the sleep attack and stay awake if needed at times such as during a meeting.  The November 2013 VA examiner concluded that the Veteran's frequency of sleep attacks per month is equivalent to one major seizure per month.  The VA examiner reasoned that it is not only the number of attacks that need to be considered, but also the severity.  The November 2013 VA examiner concluded that it is less likely than not that the severity of Veteran's narcolepsy without cataplexy is equivalent to one (life-threatening) major seizure per month.

The Veteran appeared for a VA examination again in March 2016.  The Veteran reported sleep attacks 3-4 times daily, with his current medicine regime.  He reported stable symptoms on the current medical regime.  He reported that regarding his work experience, his company has provided him an extra 100 hours of sick leave in addition to the usual accrual for 2015.  He has used almost his entire sick leave allotment for 2015, 90% of which was due to narcoleptic problems including exhaustion from a poor night's sleep or late arrival due to awakening with sleep paralysis.  There has been no significant change in this pattern since 2008.  The examiner noted 0-1 cataplectic episodes over the past 6 months, and no major seizures characterized by the generalized tonic-clonic convulsion with unconsciousness.  The examiner noted no minor seizures (characterized by a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal) or sudden jerking movements of the arms, trunk or head (myoclonic type) or sudden loss of postural control (akinetic type)).  The examiner remarked that narcolepsy is not epilepsy and petit mal seizures do not translate into generalized tonic-clonic seizures no matter how often they occur.

In a March 2016 statement, the Veteran indicated that he has missed approximately 4 work-weeks per year (-20 work days per year) due to his narcolepsy-related complications.  Some complications include waking in the morning feeling unrefreshed and extremely tired.  Additional complications include sleep paralysis which occurs a few time a month, causing him to be late to work due to his inability to move for varied amounts of time; falling asleep at work; fighting sleep at work (i.e. on the phone, in meetings, reading documentation, etc.); and having to leave work early due to sleep attacks.  The Veteran indicated that he has used all his sick leave and had to start using annual leave due to this narcolepsy disability.  He stated that in January 2015 his employer provided him with an additional 100 hours of sick leave due to his narcolepsy disability.

Based on the foregoing, the Board finds the preponderance of the evidence shows that the Veteran's service-connected narcolepsy is manifested by daytime sleep attacks that occur between two to four times a day, or 14 to 28 times a week.  The evidence also shows that the Veteran has a history of sleep paralysis five to six times a week, while the most recent evidence of record shows that his episodes of sleep paralysis occur once or twice a month with his current medication.  See March 2007 treatment record from Dr. N.F.; September 2012 hearing transcript; VA examinations.  

Applying these findings to the rating criteria detailed above, the Board finds the preponderance of the evidence is against a finding that an evaluation in excess of 80 percent is warranted under Diagnostic Code 8911 at any point during the period under appeal.  Indeed, the evidence shows that the Veteran has experienced episodes of daytime sleep attacks at least 14 times a week throughout the appeal period, which are analogous to minor seizures manifested by a brief interruption in consciousness, and only warrant the current assigned 80 percent rating under the general rating formula.  See 38 C.F.R. § 4.124a, Diagnostic Code 8108-8911.

A higher, 100 percent rating is not warranted under schedular criteria, because the Veteran's daytime sleep attacks are not analogous to a major seizure as contemplated by the rating criteria under Diagnostic Code 8911.  The preponderance of the evidence of record is against a finding that the frequency of the Veteran's narcoleptic episodes is equivalent to a major seizure as manifested by tonic-clonic convulsions with unconsciousness.  In this regard, the November 2013 VA examiner concluded that the severity and frequency of the Veteran's narcolepsy episodes was not equivalent to the severity of a one major seizure per month in the past year.  The VA examiner supported this medical conclusion by noting that the Veteran has consistently reported that he was still able to work full time and fight off sleep attacks at work if needed; whereas, the severity of a generalized tonic-clonic seizure would render a patient unable to work and require immediate medical attention.  The March 2016 VA examiner remarked that narcolepsy is not epilepsy and petit mal seizures do not translate into generalized tonic-clonic seizures no matter how often they occur.

The Board has also considered the Veteran's assertion that his episodes of sleep paralysis are essentially cataplexia, and therefore, analogous to a major seizure that warrants a 100 percent rating under Diagnostic Code 8911.  In support of his assertion, the Veteran has submitted copies of two Board decisions which granted increased ratings for narcolepsy on the basis that the veteran in those cases was experiencing cataplexy which amounted to a major seizure activity. 

The Board has considered the Veteran's assertions in this regard; however, the Board finds that his argument must fail because the evidence in this case shows that the Veteran does not have cataplexy or any other seizure disorder.  Indeed, the evidence of record shows that every physician who has examined the Veteran in conjunction with his narcolepsy disability noted his episodes of sleep paralysis but, nonetheless, specifically stated that he does not have cataplexy.  See treatment records from Dr. N.F. dated March 2007 to March 2008, August 2008 VA/QTC examination report, November 2013 VA and March 2016 examination reports.

In this regard, the Board notes that, in the other Board decisions submitted by the Veteran, there was documented evidence of cataplectic attacks or a diagnosis of narcolepsy with cataplexy, which supported the Board's grant of an increased rating.  However, there is no medical evidence of cataplexy, and the preponderance of the competent medical evidence is against a finding that the frequency of his symptoms more nearly approximates a major seizure as contemplated by the rating criteria in the instant case. 

The Board has considered the Veteran's lay assertions, but the Veteran is not competent as a layperson to state that his narcoleptic episodes of sleep attacks and sleep paralysis are equivalent to a major seizure, as such is a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, the Board finds particularly probative that medical professionals have noted the Veteran's episodes of sleep paralysis and specifically stated that he does not have cataplexy.  Also, the November 2013 VA examiner concluded that the frequency of the Veteran's narcoleptic episodes is not the equivalent of a major seizure per month.  As such, the Veteran's statements are not considered competent or credible evidence which supports the grant of a rating higher than 80 percent under schedular criteria. 

Entitlement to Extraschedular Rating for Narcolepsy

The Veteran has argued that extra-schedular rating is warranted because the evidence shows that he experiences sleep attacks that average between 14 to 28 times a week, which nearly doubles the amount needed to warrant an 80 percent rating under the rating criteria.  The Board agrees that extraschedular rating is appropriate in this case.

An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this case, the Board finds that the manifestations of the Veteran's narcolepsy disability are not adequately addressed by the schedular rating criteria, and in particular, under Diagnostic Code 8911.  While the rating criteria used to evaluate minor seizures, to which episodes of narcolepsy are rated by analogy as directed under Diagnostic Code 8101, states occurrence of more than 10 episodes a week support an 80 percent evaluation, a higher evaluation of 100 percent can only be ascertained with the occurrence of a major seizure once a month.  Notably, the rating criteria does not differentiate between those veterans who suffer from 11 minor seizures a week from those, like the Veteran, can suffer up to twice as many as required by the rating criteria, for the same 80 percent evaluation.  Given the frequency of the Veteran's narcolepsy episodes, which can be more than twice the amount specified in the rating criteria, the Board finds that the rating criteria is inadequate for evaluation of the Veteran's disability. 

Because the Board finds that the rating schedule is inadequate to evaluate the disability picture associated with the Veteran's service-connected narcolepsy disability, it is now necessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization before an extra-schedular evaluation is warranted.  See id.   

As the September 2015 JMR noted, proper consideration of whether the evidence of record establishes marked interference with employment is particularly significant because the Board found that the rating criteria in this case are inadequate.  Here, the Board finds that the Veteran's narcolepsy disability is characterized by marked interference with employment. 

Giving the Veteran the benefit of the doubt, there is an equipoise of evidence to support that the narcolepsy disability has resulted in marked interference with employment.  

Here, the record contains Dr. N.F.'s January 2008 private medical statement that indicates that the Veteran's disability could result in significant occupational problems.  Dr. N.F. noted that the Veteran's narcolepsy would result in a profound social and industrial impairment, as his tendency to fall asleep during sedentary activities limits his occupational options.  He also noted that narcolepsy patients are ill-suited for sedentary jobs that require sitting and concentrating for long periods of time and that any occupation that requires operation of dangerous machinery is medically contraindicated.  Dr. N.F. also stated that the Veteran would be best adapted to an occupational that includes a moderate amount of physical activity and varying tasks, in order to help maximize alertness.

The November 2013 VA examiner noted that although the Veteran is able to work, if he is "in a meeting or on a phone call," he "has to fight through the urge to sleep."  The examiner also found that the service-connected narcolepsy has a functional impact on the Veteran's work and noted that he "is challenged by needing to fight through excessive daytime sleepiness and sleep attacks.  Veteran does get sleep attacks at work."  The examiner also recorded that the Veteran "does miss work for this condition."

During the March 2016 VA examination,  the Veteran reported that regarding his work experience, his company has provided him an extra 100 hours of sick leave in addition to the usual accrual for 2015.  He has used almost his entire sick leave allotment for 2015, 90% of which was due to narcoleptic problems including exhaustion from a poor night's sleep or late arrival due to awakening with sleep paralysis.  There has been no significant change in this pattern since 2008.  

In a March 2016 statement, the Veteran indicated that he has missed approximately 4 work-weeks per year (-20 work days per year) due to his narcolepsy-related complications.  Some complications include waking in the morning feeling unrefreshed and extremely tired.  Additional complications include sleep paralysis which occurs a few time a month, causing him to be late to work due to his inability to move for varied amounts of time; falling asleep at work; fighting sleep at work (i.e. on the phone, in meetings, reading documentation, etc.); and having to leave work early due to sleep attacks.  The Veteran indicated that he has used all his sick leave and had to start using annual leave due to this narcolepsy disability.  He again stated that in January 2015 his employer provided him with an additional 100 hours of sick leave due to his narcolepsy disability.

The case was referred to Compensation Service for extra-schedular consideration.  In an August 2014 memorandum decision, Compensation Service noted a reviewed the evidence, including the Veteran's reports of frequency of sleep attacks, but determined that there was no indication of marked interference of employment or frequent period of hospitalization as to warrant an extra-schedular rating.  In so finding, Compensation Services noted that the Veteran continues to work on a full time basis without significant problems and he has not been hospitalized for this condition.  Compensation Services concluded that the evidentiary record demonstrated that the symptomatology associated with the Veteran's service-connected narcolepsy did not present an unusual or exceptional disability pattern to render application of the regular rating criteria impractical.

The case was again considered by the Compensation Service pursuant to the December 2015 Board remand.  The Compensation Service again found extraschedular rating unwarranted, as the March 2016 VA examination shows the Veteran's narcolepsy/idiopathic hypersomnia is unchanged and the medical evidence does not show marked interference with employment or frequent periods of hospitalization.

Notwithstanding the Director's denial of an extraschedular rating, the Board is not prohibited from reviewing the matter and reaching a different conclusion.  As noted by the Court in Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009), there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director determines that an extraschedular rating was not warranted. See Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996) (stating that once the Board properly refers an extraschedular rating issue to the Director for review, the appellant may "continue[] to appeal the extraschedular rating aspect of this claim"). See also Wages v. McDonald, 27 Vet. App. 233, 239 (2015), which specifically found that the opinion of the Director of Compensation and Pension Service on eligibility for an extraschedular rating is the de facto decision of the agency or original jurisdiction and not evidence.

The Board notes that although the Veteran is still employed full-time, in order to obtain an extraschedular rating under § 3.321, a claimant need not demonstrate that he is totally unemployable; he need only demonstrate marked interference with employment.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Based on the foregoing, the Board finds that the rating criteria do not reasonably describe the Veteran's disability level and symptomatology for his service-connected narcolepsy disability, to the extent that the Veteran's disability may interfere with his employability, it has resulted in marked interference and the current level of interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321.  To accord justice, the Board concludes that disability rating in excess of 80 percent for service-connected for narcolepsy disability on an extra-schedular basis pursuant to 38 C.F.R. § 3.321, is granted and a 20 percent extraschedular rating is warranted for the pendency of the appeals period.











	(CONTINUED ON NEXT PAGE)





In reaching this conclusion, the Board has applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial disability in excess of 80 percent for service-connected narcolepsy/idiopathic hypersomnia (narcolepsy) is denied.

Entitlement to an extra-schedular evaluation for service-connected narcolepsy/idiopathic hypersomnia (narcolepsy) of 20 percent is granted, subject to controlling regulations applicable to the payment of monetary benefits.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


